 490 DEClSlONS OF NATIONAL LABOR RELATIONS BOARD The Washington Post Company and Elvin Burl Breeden. Case 5-CA-7984-4 May 6, 1977 DECISION AND ORDER On January 
21, 1977, 
Administrative Law Judge 
Bernard Ries issued the attached 
Decision in this proceeding. Thereafter, the Respondent 
filed excep- tions and a supporting brief. Pursuant to the provisions of Section 3 (B) of the National Labor Relations Act, 
as amended, the National Labor Relations 
Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the record and the attached Decision in light of 
the exceptions and brief and has decided to affirm the rulings, findings,' 
and conclusions of the Administrative 
Law Judge 
and to adopt his recommended Order. 
ORDER Pursuant to 
Section lO(c) of the National Labor 
Relations Act, 
as amended, the National Labor 
Relations Board 
adopts as its Order the 
recornmend- ed Order of the Administrative Law 
Judge and hereby orders that the Respondent, The Washington Post Company, Washington, D.C., its officers, 
agents, successors, and assigns, shall 
take the action set forth in said recommended 
Order. 1 The Respondent has excepted to certain credibility findings made 
by the Administrative 
Law Judge. It is the Board's 
established policy not 
to overrule an Administrative 
Law Judge's resolutions with respect to credibility unless the clear preponderance 
of all of the relevant evidence 
convinces us that the resolutions 
are incorrect. Standard Diy Wall Products, Inc., 91 NLRB 544 (1950), enfd. I88 F.2d 362 (C.A. 3, 1951). We have carefully examined 
the record 
and find no basis for reversing his findings. 
DECISION BERNARD RIES, Administrative Law Judge: A hearing was held in this matter on September 15, 1976. 
The complaint alleges that Respondent violated Section 
8(a)(1) of the National Labor Relations 
Act, as 
amended, by threatening, on or about December 26, 1975, 
to discontinue premium pay for employee 
Elvin Breeden, if he continued to honor a picket line, and violated Section 
8(a)(3) by discontinuing such premium payments 
to Elvin Breeden and Cecil Surine in February 1976 after they had returned to work. Briefs were received from 
the parties 
on or about 
November 15, 1976. Upon the 
entire record,' and after 
due consideration of the briefs filer! by the parties, 1 make the fdleving: I Errors in the transcript 
have been noted and corrected accordingly. 
229 NLRB No. 87 I. JLIIUSDICTION OVER RESPONDENT Respondent, a District of Columbia corporation, pub- 
lishes a daily newspaper called 
the Washington Post. 
During the 12 months preceding issuance 
of the 
complaint, a representative period, Respondent 
received gross 
reven- ues exceeding $200,000 and regularly printed 
advertise- ments of products which are nationally advertised and sold in interstate commerce, published 
nationally syndicated 
articles and news stories, and shipped newspapers to points 
outside the District of Columbia. 
The answer to the complaint conceded that at all times material, Respondent 
has been an employer engaged 
in commerce and in operations affecting commerce 
as defined in Section 2(2), (6), and (7) of the Act. I so find. 11. THE STATUS OF THE LABOR ORGANIZATIONS INVOLVED The complaint alleges that Columbia Typographical 
Union No. 
101, International Typographical Union 
of North America, AFL-CIO, and 
Washington Mailers Union No. 29 are, and have been at all material times, labor organizations 
within the meaning of Section 2(5) of the Act. The answer admits the foregoing allegation, and I so find. III. THE ESSENTIAL ISSUES Respondent recognizes Columbia Typographical Union No. 101 as the bargaining representative 
of its composing room employees, including supervisors. In 
October 1975, Washington Mailers 
Union No. 29 called a strike of the employees of Respondent it represents. Under 
the contract between Respondent and Columbia Union 
No. 101, the composing room employees are entitled to honor such a strike. Elvin Breeden, who was employed in the 
composing room, honored the Mailers picket line and stayed out 
of work from October 1975 to February 1976, when the strike ended. Before the strike, Breeden received, as part 
of his compensation, a payment of $6 premium pay per shift 
in addition to his regular salary of 
about $69. When 
he returned to work, he no longer received that premium pay. 
The General 
Counsel alleges 
that Breeden has been at all times a rank-and-file employee who was stripped of his overscale pay because of his refusal, 
in December 1975, to accept a management invitation to return to work during the strike. 
Respondent contends that 
Breeden was a supenisor prior to the strike and therefore 
is not entitled to the protection of the Act. It further asserts that Breeden's loss of overscale pay after the strike 
was the inevitable, 
and legitimate, result 
of technological changes in the compos- ing room 
during the strike 
which diminished the nature 
of Breeden's job to the point at which it was no longer necessary for 
him to exercise supervisory 
responsibihty. General Counsel's claim that Cecil Surine was the object 3E d'rriminatory c~cduct is basically a ieiivatiki aait~i-  THE WASHINGTON POST COMPANY 49 1 tion, grounded in the fact that, prior to 
the strike, Surine had received overscale pay when 
he had substituted 
for Breeden. The apparent 
basis for the Surine allegation 
is that the discrimination worked against Breeden necessarily effected a discrimination against Surine 
when, after Breeden stopped receiving overscale pay, Surine also 
was no longer paid a premium when he acted 
in Breeden's stead. IV. FACTUAL FINDINGS; ANALYSIS A. The Supervisory Status of Elvin Breeden "The issue of whether an employee 
is actually a supervisor is a recurring and difficult one." N.L.R.B. v. Handy Hardware Wholesale, 
Inc., 542 F.2d 935, 938 
(C.A. 5, 1976). The difficulties normally attending the resolution of a question of supervisory status 
are compounded here by a record which 
may appropriately 
be characterized as opaque.2 The conversion of Respondent's 
composing room 
from a "hot metal" 
operation to a "cold type" process plays a significant role here. In 
discussing this 
subject, I will refer to both the testimony 
of Breeden, General Counsel's principal witness, and that given by Respondent's only 
witness, Earnest Smith, 
the general 
foreman of Respon- dent's composing room. 
Breeden, who began 
work for Respondent 
in 1957, became the "ad room supervisor" 
in 196 1. At that time and until some 
time around 1973, the composing room made up 
advertisements using the "hot metal" system. 
General Counsel conceded 
at the hearing that 
Breeden was a statutory supervisor prior 
to the conversion to 
''cold type." Breeden testified that, during that period, 
he had "under" him anywhere from 10-40 men. Smith estimated 
the numbers as 
5CL90, but the difference seems unimportant for our purposes. This work for% included both "regular 
employees" and employees who were assigned to assist 
Breeden with the "early 
runs."3 According to Smith, the 
"hot metal 
department" at that time, of which 
Breeden was the acknowledged supervisor, 
"assembled ads in a hot 
metal form, and they put these ads together. 
They proofread them, corrected them, sent them out to the customer$; when the customers released 
them, they came back. They were responsible for putting these ads in 
the chases in the makeup section."4 Starting around 
1969 or 1970, according to Smith, 
there was a gradual conversion from hot metal 
to cold type "in the advertising sections 
and the early run sections." 
It would appear that the conversion 
was not finally com- pleted until 
the beginning of 
1976, but, according 
to Smith, the conversion 
of the "advertising section" was completed in February 1973. Both Breeden and Smith seem to agree 
that, at some point there 
was a significant change in the 2 As the one charged with developing a 
full record. this dereliction might 
be laid at 
my doorstep. 
By uestioning witnesses at 
the hearing, whose 
testimony seemed less 
than pehcid, 1 attempted to clarify 
the mysteries of the composin room and its operation 'in 
three separate sta es or development. hy review of 
the transcript indicates to me that 1 Jd not who11 succeed. Xhen a large edition 
is contemplated, an "early run" is 
made, I day in 
advance, orcertain sectioi.s or the psge.. A "chase" is "a metal form which 
holds the material which constitutes 
a newspaper page." 
operation as a result of the 
conversion process; 
although Breeden gave the 
year as 
1971, he was very 
unsure about that fact and 
did not rule out 
the possibility 
that it could 
have been as 
late as 1973. I assume, therefore, that 
the changeover referred to by Smith as occurring 
in February 1973 was the 
same major 
event referred to by 
Breeden. Breeden testified that when, during this period, they "switched from hot metal to cold 
type," the employees 
"under [his] supervision" "went into" the pasteup depart- ment under a separate supervisor. 
When asked at the hearing what he was 
told by "your foreman" as to what his 
job duties were as a result of this conversion, Breeden testified, "He told me that 
my job would be primarily just 
to make 
sure that the ads got into the paper, that 
generally. You know, when I come in at night, the only responsibility would be 
seeing that the ads got in the 
paper. We had to- you know, if anything was missing, or make sure 
we get on the right 
pages, with 
the right sizes, and it wasn't 
shot reversed, or anything like that." 
Breeden did not identify 
which "foreman" made this statement to him. There seem to be 
only two possibilities-Smith 
and Night Shift 
Foreman William Lastinger. Lastinger did not 
testify. Smith did not 
specificaUy deny either 
Breeden's description of the operational change 
or having such 
a conversation with Breeden at this major juncture 
in the conversion process.5 I generally credit Breeden, although his faulty memory makes 
me question the precision of his recall 
of the conversation. - It is General Counsel's 
position that from this 
point on, Breeden was no longer a supervisor within the meaning of 
Section 2(11) of the Act. Breeden testified that, after 
these events, his 
job became 
relatively simplified.6 He said that each night he 
would receive from 
another department 
a "drop sheet," which is a key to the 
placement of ads on various pages 
of the newspaper. The ads, 
in the form 
of pieces of zinc or plastic, 
would be brought to 
him from some other department. He 
would take the ads, called "cuts," and put them on 
the pages that were being put together in the 
makeup department, 
using the drop sheet as a guide. Employees 
would be working 
on the pages. 
These employees, according to Breeden, would paste the ads down on the chase. It appears 
from Smith's testimony that if there were problems with the ads, Breeden would be 
so informed by the employees who were doing the pasting, and he would resolve 
whatever dificulties were presented. In the second part 
of his shift, Breeden would be "looking 
for ads that 
might be going on the early run, that's going 
later on." Breeden testified that after the 1973 conversion, when he 
lost his regularly assigned employees, 
he no longer supervised employees. He further testified that his working 
procedures were the same after he returned from the 
strike in February 
1976 as they had been since 1973. Smith did. however, acknowledge 
that in the 196(Ps, Breeden had "his regular people" working 
for him 
as well as 
additional ones assigned to him 
to work on the early runs. 
In giving the following description 
of his job, under my questioning, Breeden was, pursuant to the 
questions being put 
to him, referring to 
his duties as 
of the time 
of the hearing. In earlier inquiry, however, 
Breeden had ~eslifieu :hat he "dxs the sau.~ :hilid ncx :tn: :he] d;"' aa!?r his dutim changed in "1971."  492 DECISIONS OF 
NATIONAL LABOR RELATIONS BOARD 
Cecil Surine, who began 
work for Respondent 
in October 1972, testified that he worked with Breeden prior to the strike and performed the 
work as described by 
Breeden. More specifically, Surine worked, 
and still works, on Wednesday, Thursday, and Friday nights with Breeden. On these evenings, 
both before and after the strike, 
one of them takes 
the full pages containing advertisements 
and another the smaller 
ads and parcels them 
out as 
described by Breeden; in Surine's words, "One goes 
one way, and one the other." 
He testified that, when he works with Breeden, he does not consider 
Breeden to be his supervisor and that he believed his supervisor 
to be the makeup supervisor.7 On Saturday and Sunday nights, 
Breeden's nights off, Surine handled, 
and still handles, the 
job by himself. Because 
most of the advertising for the Sunday 
paper has been 
done in the early runs, 
and because Monday is generally a light 
paper, Surine has 
not usually had anyone work with him on 
Saturday and Sunday nights, 
although Smith testified that occasionally Surine 
has asked for, and 
received, assistance. General Counsel 
and Respon- dent appear to agree that Surine never 
was, and is not now, 
considered to 
be a statutory supervisor. A vexatious problem 
in this case 
is the number 
of employees who worked 
with Breeden prior to the strike 
and the nature 
of his relationship to 
them.8 Breeden conceded that even after the conversion 
to cold type (and the consequent abolition 
of the "hot metal department") 
in 1973,9 he would ask the shift foreman for "extra 
help," usually on nights that early runs 
were being produced. 
Smith testified that at all times until the strike began, 
Breeden had, three nights 
each week, i.e., the early 
run nights, no less than 2, and sometimes as many as 20, employees assigned to 
him to help 
in his work. 
He also 
testified that "it could go 
some days of the week, there might not be but one 
man there [in the 
hot metal department]; maybe it was Mr. 
Breeden himself, and that would be all that was there." The additional men were 
assigned to the job by the shift foreman, 
who, according to Smith, "determined how 
many employees were to work in the hot-metal 
department on a 
given evening," 
after consultation with Breeden. These men, Smith testified, 
were taken from other departments by the shift 
foreman and detailed to 
work on the advertising. Smith asserted 
that these employees 
were in effect "assigned" 
to Breeden for the period 
of time in which they 
did the advertising 
work, and that he was 
their supervisor for such periods. 
None of them, according 
to Smith, began 
work with 
Breeden at 6 p.m., the beginning 
of the shift. After 
Breeden and the 
shift foreman discussed the number of men needed, the 
temporary transfers 
would be effected, 
and some men 
might start at 7 o'clock, some at 9 o'clock, and some "might even wait till 
10:30 before they start working with Mr. Breeden." There was no regularity 
to their assignment 
to work with 
Breeden. It was on an as-needed basis. The testimony is elusive as to the 
precise nature of the work done by these assigned employees. They apparently 
stood near a chase or chases 
in the makeup 
department. ' Testimony similar to 
Surine's was given 
by Donald Madden, who worked with Breeden prior to the strike, and 
both with 
him and 
as a substitute for him 
subsequent to the strike. Madden 
was an impressive wltness. Aside, that is, from Surine, whose relationship 
is fairly 
well described. 
Although, as indicated above, 
Breeden testified that he simply took the cuts over to where these 
men were and laid them on the dummy, 
after which the employees 
would paste them 
onto the dummies, Smith 
at first contested the claim that Breeden manually camed the ads 
to be placed on the chases, saying 
that "Maybe it's one ad that's missing; when he brought it 
up he would go ahead and 
put it down," but that Breeden did not perform this physical 
function on a nightly 
basis. Surine, a credible 
witness, corroborated Breeden's testimony as to the 
nature of the work prior to the strike. 
I conclude that it consisted 
of canying the cuts to the chases, laying them down, 
and then working out whatever problems 
with the ads that might be encountered. The record 
shows that prior to the 
1973 change in the 
modus operand, Breeden recommended the discharge 
of two employees, one for attacking him. They 
were dis- charged. Breeden testified that, before he lost his employ- ees, he had recommended disciplinary action several 
times for employees 
who "wasn't working, or had gone 
on and stayed an 
hour for 
lunch . . . and this kind 
of thing." There is no probative evidence 
that after 1973 Breeden recom- mended the discipline 
of any employee, entertained 
grievances from 
any employee, or engaged in any similar supervisory function. 
It was nonetheless 
Smith's contention at the hearing that, 
up until the time that 
Breeden engaged in the sympathy strike in 
October 1975, Breeden was possessed of the same authority as any other 
supervisor effectively to recommend discipline, etc. 
Breeden attended a seminar held for Washington 
Post supervisors at which they were given 
management orienta- 
tion, with particular emphasis 
on labor relations. Breeden could not 
remember much about the seminar. While Smith 
testified about it in detail, 
he never was asked to name the 
year in 
which the seminar 
was held. The question put 
to Breeden about this training course 
by Respondent's counsel referred to 
"the winter of 1971 and 1972." The program for the course 
is undated, but it contains an arbitration award used as training material 
which is 
dated June 1971. Apparently Breeden attended the course prior 
to the change% operations. The collective-bargaining agreement covering the period 
1973-79 contains provisions relevant 
to the issue. The hierarchy in the composing room, 
as indicated by the 
bargaining agreement 
and by testimony, 
is a general 
foreman (Smith), who has charge of all three shifts, 
an assistant foreman, 
who is Smith's 
immediate subordinate, a 
shift foreman for each 
of the three shifts, 
and other "supervisors." Section 20-b of the agreement 
provides, in part, "Journeymen 
may be designated as supervisors by the 
foreman to supervise certain divisions, such 
as copy 
cutter, ad alley, proofroom, TTS and make-up, but only the 
general foreman may employ, discharge, or 
discipline. The names of the foreman and the journeymen designated 
to act in his place shall 
be kept conspicuously posted, 
and the Smth was unclear 
as to whether there was a "hot metal department" 
after 1973. Asked about 
th~s, he test~fied, "We had a supervisor, a hot-metal 
;u~wv~sor, and people 
were tsslgnea LU i~e hul-meui suprrvlsol u,, ,,cltaln days of the week." 
 THE WASHINGTON POST COMPANY 493 authority of such foreman 
and assistants shall be limited by the terms of this Agreement." 
10 For many years, Respon- 
dent has kept continuously posted 
in its composing room 
a curient list of the "composing room administration"; 
Smith testified 
that Respondent was required to do so by the terms 
of the union constitution, incorporated 
by reference in the bargaining agreement. 
The list names the 
general foreman, 
the three shift foremen 
and their substitutes, and the "day supervisors," "night supervisors," and "lobster supervisors." There is no dispute that after 
1973, and up until 
the strike, Breeden continued to 
be shown on the list as 
one of the "night 
supervisors." Those employees designated 
by Respondent as "supervi- sors" receive 
a fixed premium for each shift worked 
by them, ranging from 
$6 to 
$15. In 1973, Breeden was receiving a $6 shift premium, 
and he continued to receive 
the premium even though his duties changed 
with the 
advent of the coldtype process. While 
Smith testified that as a matter 
of policy, Respondent paid such premiums only 
to those employees designated as supervisors, 
it was 
not under contractual compulsion to so limit itself. Section 12 of the bargaining agreement states, "Notwithstanding some 
employees may receive above the scale, no employee has a right to demand more than 
it calls for, 
no matter in what capacity he may be 
employed." Thus, under the agreement, 
Respondent need not have paid those employees designat- 
ed as "supervisors" any additional amount above the scale, 
and the provision appears to give the Company the right to 
pay a 
premium to "some employees," if it chooses. 
Surine received a premium payment 
of $6 per shift for the 
two weekend nights on which he took 
over Breeden's job. Smith 
testified, without contradiction, 
that the reason for making 
these payments to Surine 
was that the Union had 
filed a grievance some years before 
in w%ch it asserted that "any he we put a man in a supervisory position," he should 
be paid at the supervisory rate. Surine, accordingly, 
was paid the overscale premium 
when he performed 
Breeden's job, but "with no responsibilities 
attached to it." The record also 
shows that, until he went 
out on strike, 
Breeden nightly checked 
off on his 
timecard a printed designation that he was the "hot metal supervisor." Unlike the other "supervisors," 
however, he did not 
rotate between departments, and he did not maintain 
time records on employees. Section 2(11) of the Act provides: 
The term "supervisor" means any individual having 
authority. in the interest 
of the employer, 
to hire, transfer, suspend, lay 
off, recall, discharge, assign, reward, 
or discipline other 
employees, or responsibly to direct 
them, or to adjust their grievances, 
or effectively to recommend such action, 
if in connec- tion with the foregoing the 
exercise of such authority is not of a merely routine or clerical nature. but requires 
the use of independentjudgment. lo The arbitration 
award in evidence shows that the 
reference to "ad 
alley" had been 
contamed in this clause prior to the 1967 agreement. The 
record does not include a definition 
of "ad alley." :' The fact 
(;;a: zi,,;,.. ri,~:,: ~pprczch Nigh! Shift Foremar. iz~nger about getting additional 
temporary help, and, as Smith testified without General Counsel has 
freely conceded that, prior to the 
completion of the first phase 
of the major technological 
overhaul of Respondent's composing 
room, Breeden was a supervisor in the statutory 
sense. The question presented is 
whether, after that event, probably 
in February 1973, he continued to occupy that status. Smith testified 
that he considered that Breeden continued to be a supervisor in the statutory sense. It was his belief that Breeden, after February 1973, was vested 
with the same 
authority he possesseh prior thereto. 
There are, unquestionably, indicia 
of continuing supervi- 
sory status. The fact that 
Breeden was continuously shown as a "night supervisor" 
on the posted 
list indicates that Respondent deemed 
him a "supervisor," although the mere listing does not explicate 
what authority Breeden or the other "supervisors" possessed. 
The fact that only those 
employees named as 
"supervisors," and their surrogates, received premium pay, 
and that Breeden and Surine received such pay, also supports 
the argument that 
Breeden continued to be what Respondent considered 
a "supervi- sor." On the other 
hand, after February 
1973, there was a reasonable basis for Breeden to conclude that he no longer 
was a supervisor, as contemplated 
by the statute, despite the foregoing trappings of 
office. Breeden's undisputed, and important, testimony that at the time of the initial 
conversion, the employees 
who formerly 
"were under [his] 
supervision" were removed and transferred "into . . 
. the paste-up department," and that he was told 
"that the only responsibility [he 
had] would be seeing that the ads got in the paper," 
would appear to be a meaningful change 
in his status. He had had employees permanently 
assigned to him; then he 
no longer had any such employees. He was told that the "only responsibility" he 
had was a result- oriented one. 
The record is devoid of any indication that, after 1973, Breeden attempted to exercise the kind of authority with respect to personnel 
which he had previous- ly done as "hot metal supervisor." There is also no 
convincing demonstration 
that Breeden believed he pos- sessed any of the inherent powers 
of office ascribed 
to him by Srnith.11 The most direct objective evidence tending 
to show that Breeden continued to be 
a supervisor after 
February 1973 is the fact that, on extra run nights, 
Breeden would ask for, and would be 
granted, varying numbers 
of employees to 
work with 
him, the number 
to be "determined" by the shift 
foreman. Breeden's relationship to, 
and his authority over, these employees is not very clear from 
this record. Disregarding Smith's conclusionary characterization 
of the relationship, it 
is difficult to infer that anything more than 
a tenuous bond existed between Breeden and the temporar- 
ily assigned employees. The credited testimony of 
Breeden and Surine on this 
point indicates 
that they would 
carry the master plates for 
the ads over to where 
the employees would be standing, and the 
employees would paste the ads down in the appropriate place 
on a dummy. On this record, it is difficult to conclude that Breeden had the authority 
contrad~ction, would sometimes speak to Smith directly about his problems. 
IS consistent with the 
conduct of an experienced 
leadman, although it does tend to throw into question 
Breeden's contention that he thou@ the makeup supervisor was his 
immed~ate supenor.  494 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD "responsibly to direct" these other 
employees. So 
far as can be divined, the employees would simply notify 
Breeden of any problems that might arise, after 
which he would 
attempt to resolve them 
with representatives of other departments, and presumably he would 
then return and 
instruct the employees 
as to how to handle the 
problem. Such conduct does not itself 
seem to be "responsible direction" which "requires 
the use of independent judg- 
ment" vis-a-vis the employees. The fact that, as Smith 
testified without contradiction, 
Breeden "established priorities 
based on the day 
of the week," does not argue to the contrary. 
Smith's recitation of the "priorities" makes it obvious that 
they were routine and, in fact, fixed ("the 
first thing that 
always comes 
is the daily paper, and the daily 
ads . . . the second thing 
would be the movement of the early 
runs."). Similarly, Smith's uncontroverted testimony 
that Breeden would tell an employee which ads to work on appears 
to be a routine duty. S. Rep. No. 105, 80th Cong., 
1st Sess. 4 (1947), accompanying the 
1947 amendments to 
the Act, stated 
that the committee intended 
to "distinguish [ ] between straw 
bosses, leadmen, set-up men, and other 
minor supervisory employees on the one 
hand, and the supervisor 
vested with 
such genuine management prerogatives 
as the right to hire or fire, discipline, or make effective recommendations with respect to such actions." It has often been 
held that the fact that one employee is 
skilled and gives instructions to 
or makes daily assignments 
to other employees does not 
@so facto require a finding of supervisory status. 
Don The Beachcomber, 163 NLRB 275, 276 (1967); Lakes Concrete Industries, Inc., Milford Block 
& Tile Co. and Concrete Sand & Materials Co., 172 NLRB 896, 898 
(1 968); N.L. R.B. 
v. Magnesium Casting Company, 427 F.2d 114, 117 (C.A. 1, 1970). Judged solely on 
the question of Breeden's 
authority "responsibly to direct" other 
employees, it 
may fairly be said that the record discloses 
nothing more than that he was a skilled and experienced leadman who, in the course 
of guiding the placement 
of ads 
in the newspaper, 
gave directions of minor import 
to employees assisting him 
in that function.12 If one 
were to confine analysis 
of this problem solely to the evidence bearing 
on Breeden's actual performance 
of his duties after February 
1973 and prior to the strike, that 
evidence would not support a 
finding of supervisory status within the meaning of Section 2(11) of the Act.13 It is, rather, the badges, the indicia, 
and the background, hinting 
at retained supervisory 
powers, which 
give pause. Breeden was, by concession, 
a statutory 
supervisor prior 
to 1973. After that date, he continued to indicate, 
by checking off 
a printed term on 
his timecard, that 
he was a "hot metal supervisor." He continued to receive the shift premium 
paid only 
to those employees considered by 
Respondent to be "supervisors." He was daily 
shown as one 
of the "night supervisors" on Respondent's list 
of those responsible for 
the operation 
of the composing room. These emblems 
of supervisory status lend support to Smith's assertion that Breeden continued to possess those powers which 
would be considered supervisory under the Act. 
It has been said that 
"it is the existence of the power which determines the classification," 
Ohio Power Company 
v. N.LR.B., 176 F.2d 385,388 (C.A. 6, 1949). Commenting on that principle, the 
Court of 
Appeals for the First Circuit 
stated, "We do not take this 
statement to mean that mere 
existence in theory only 
of a power described in a statute is 
enough to make 
a 'supervisor.' Certainly it cannot be that 
an employer can make 
a 'supervisor' out of a rank and 
file employee simply 
by giving such 
an individual a title and theoretical power to perform some 
one or 
more of the supervisory functions 
listed in Section 2(1 I)." N.LR.B. v. Leland-Gifford Company, 200 F.2d 620, 625 (C.A. 1, 1952). That court went on to 
say that "a reversion to routine 
production work for such 
an extended and wholly indefinite time 
that the erstwhile supervisor could reason- 
ably be said to have become 
a rank 
and file production worker for all practical purposes, would 
work a loss of supervisory status even though both title and fheorefical power remain and might perhaps with an expansion in force 'be resumed at some vague time in the 
future." (Ibid; emphasis supplied.) Breeden explained the continuation of the emblems 
of office in a 
manner that seemed 
logical. He said he thought he continued to receive the premium pay because he 
was charged with the special responsibility 
of making sure that 
the ads were properly inserted 
into the newspaper. 
Since the record 
shows that there is no counterpart to Breeden's job on the other 
two shifts, he might well have regarded the 
extra payment as 
an acknowledgment by management that his was an unusually responsible position. His acceptance 
of the premium 
pay, and of his name on the SU~~MSO~~ list, was 
attributed to motives certainly 
human enough in their implications to be understandable: "If they wanted to 
give me the overscale 
pay for doing this special job, they could put 
me up [on the 
list as a supervisor]." The fact that he continued to check his timecard after 
1973 in the space 
set out for "hot metal supervisor" 
does not seem particular- ly revealing; he presumably needed some 
way to describe his classification, 
and the term 
"hot metal supervisor," printed on 
the timecard, was the one he had been 
using for years. After 
1973, as the record shows, there was precious little "hot metal" in the department, 
but that did not 
stop Respondent from using the term; 
the word "supenisor" may have also become 
archaic without being deleted. There is no gainsaying, however, that Respondent 
seemed to accord Breeden some special status. In a conversation to be discussed hereafter, 
in December 1975, during the 
strike, Smith called 
Breeden and, according 
to Breeden, "told me that 
he was calling 
me up first, and said 
that some 
of the supervisors 
was coming back to 
work, and he wanted to know 
if I would come 
back." The reference to "some of the supervisors" suggests that 
Smith considered Breeden to fall within 
that category of Respondent's employees; it does not tell us, however, what 
Respondent at that time thought 
a "supervisor" was and how its '2 Similarly, the record is bare 
of any concrete indication 
that Breeden Washington Post Company), 220 NLRB 1177 (1975). cited by Respondent, "responsibly directed" the work of Surine, the only employee shown by the makes that case inapposite. 
More in point is East Boy Newspupers, Inc.. record :; tc:~ worked csns:r:rn:!> -;i5 R: icden. dYb/a Contra Co~io T;me~, iZ NLk3 I i46 (:3::j, where a composinb iw,.~ '3 The very specific 
evidence adduced in Columbia Typographical 
Union leadman, who exercised considerably 
more authority than did Breedm prior No. 101, Inrernarionai Typographical Union of North 
America, AFLCIO (The to the strike, was held to 
be a rank-and-file 
employee.  THE WASHINGTON 
POST COMPANY 495 conception of that status 
corresponded to the 
statutory definition. Breeden was a veteran of the composing room, 
and the efforts 
made by Smith 
to recall some of the "supervisors" in the midst 
of the strike 
may have simply 
been directed 
at those employees who 
were of a certain 
- - vintage and experience. The fact 
is that, despite the retention 
of title and pay, it 
does appear that, 
after the technological changes 
in the composing room, 
it was understood that Breeden no longer occupied the 
status he had formerly held. Thus, 
as noted above, he lost the employees assigned 
to him and, when he worked with employees other than Surine, it was a shifting crew of transients. 
Breeden, unlike the other supervisors, 
did not 
after 1973 fill out reports each night on the hours 
worked by employees "assigned" to him. 
The record shows 
that, in and after 1973, the other recognized supervisors received training in the new technology which permitted them to be rotated from department to department. Breeden was not so rotated. Asked about this, Smith testified, "Mr. 
Breeden was approached by the shift 
foreman, and he did not wish to take the 
new process training, to be rotated with the supervisors, the 
other supervisors in the 
other jobs. . . 
. Mr. Breeden's 
report to the foreman 
was 'I will 
phase on 
out as the department phases out.' 
" The foregoing seems to be a clear indication that Breeden was voluntarily relinquishing any claim to 
supervisory status, and 
by not requiring 
Breeden to accept the new responsibilities being placed upon the other 
supervisors, Respondent, it may be inferred, accepted 
Breeden's decision to become 
a supervisorial self-sacrifice to the 
new technology. Applying Section 
2(1 I), the courts have stressed the 
necessity of evidence clearly identifying 
an employee as an active arm of management. In International Union of United Brewery, Flour, Cereal, Soft Dri& and Distillery Workers of America, AFL-CIO [Gulf Bottlers, Inc.] v. N.L.R.B., 298 F.2d 297, 303 (C.A. D.C., 1961), the court 
went so far 
as to say: It is not 
alone that 
he may hire or fire or 
lay off 
or discipline. He 
must do so in the interest 
of the employer. He must then, when acting, become 
in effect a part-of management, 
not simply alead man or straw 
boss. The entire 
work force from the president down 
to the messenger boy in one sense acts in the interest of the employer, as Congress 
well knew. Surely it contemplated some 
other test than is afforded by 
a sheerly literal reading 
of section 2(11). We recently spelled 
out various criteria to be applied 
by the Board 
in an individual, case-by-case 
approach. We had in mind particularly that there must 
be a 
determination of status basedkpon the "nature" 
of the supervisory position 
and "how completely the responsi- 
bilities of the particular position identify the holder 
of the position with management," all "because 
of the infinite possible variations 
in responsibilities enumer- 
ated in Section 2(1 I)." , -.-- - l4 Here, Breeden's 
sh~ft prenuum amounted to less 
~han 10 percent more 
than journeymen 
prlnters recewed. In N. L.R. B. v. Security Guard Service, Inc., 384 F.2d 143, 147, 148 
(C.A. 5, 1967), the court approved the foregoing 
analysis, and commented on the requirement 
that there be 
a showing of both an active identification 
with the interests of management and management-oriented exercise 
of supervisory functions. 
In Security Guard Service, the court approved the Board's finding 
that guard 
sergeants, who 
earned 25 percent more pay than the 
guards,l4 were not statutory supervisors. 
The court noted: [Tlhe statute expressly insists that a 
supervisor 1) have authority 2) to use independent judgment 3) in 
performing such supervisory functions 
4) in the interest of management. These 
latter requirements are conjunc- tive. . . . 
Moreover, the statutory words "responsibly 
to direct" are 
not weak or jejune but import active 
vigor and potential vitality. 
The evidence in the 
Security Guard 
case showed that the 
company's contract with NASA required that 
"a compe- tent supervisor" 
be on duty and 
in charge of each shift, 
and defined shift supervisors as "individuals 
who have demon- 
strated supervisory 
ability." The company's manual 
stated that each shift would 
be "headed by a Sergeant who shall 
be in charge of all security activities 
on his particular shift, 
plus such other miscellaneous operations 
as may be assigned to him." The manual also authorized 
a sergeant to invoke "immediate suspension" 
of employees for violation 
of rules. Nonetheless, the 
court held (at 149-150) that the paper credentials did 
not match the 
actual authority of the sergeants: The concept of supervision has some elasticity, but 
it must have 
substance and not be evanescent. Statutory 
supervision requires some suiting 
of the action 
to the words and the words to the action. The supervision must have both conceptual and practical aspects 
and must be meaningful 
in respect to the position occupied 
by the employee. Implemented intentions 
are integers in the formula. A supervisor may have potential 
powers, but theoretical 
or paper power 
will not suffice. Tables of organization and job 
descriptions do not vest powers. Some 
kinship to management, some empathic 
relationship between the employer 
and employee, must exist before the latter becomes 
a supervisor for 
the former. The natural alignment 
of people in their jobs gves rationality to our decision. 
The natural alignment of Ashrnore was not with Security's 
management. Security 
magnifies a passing suggestion, a transmitted com- 
plaint, a recommended discharge, 
and a few minor decisions into summit altitudes 
of genuine supervision. 
There was no showing, however, 
that Ashmore's duties gave him 
the feeling of control, power, or superiority 
that one finds 
in a supervisor. His 
title, badges, and minor decision-making 
power do not complete the 
picture of a petty panjandrum.  4% DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD The change in the 
nature of Breeden's position after 
February 1973 leads me to believe that, thereafter, he 
likely no longer had "the feeling of control, 
power, or superiority that one 
finds in supervisors." When Breeden decided, as 
Smith testified, that he 
would "phase on out as the department phases out," 
he seems 
to have 
been surrender- ing his "natural alignment" 
with management. He no longer had 
employees directly assigned 
to his department; he did not 
attempt to exercise any of the normal kinds 
of supervisory disciplinary authority 
over employees 
that he had exercised in the past; he did not fill out employee time reports or rotate from department to department 
as the other supervisors did. 
The court noted 
in Securify Guard Service that the legislative history of Section 
2(11) "justifies the standard reluctance to apply an 
exception broadly," 
384 F.2d at 147. Applying that touchstone 
to these facts, 
and despite the title and the pay, I believe that Breeden became, prior 
to the strike, a statutory 
employee-a valuable one, but, 
nonetheless, an employee. This is not to say 
that Respondent may not have 
considered Breeden -to be a 
5upervisorv ibr its own 
purposes even after February 1973. What that 
term means in Respondent's 
lexicon is 
uncertain on the record. 
The ultimate question for resolution, 
of course, is whether Breeden was a supervisor in the statutory sense 
after 1973. In pertinent cases, where- an employee was admittedly a 
sup&isor until a change in 
the nature of his 
duties occurred, the 
Board has looked 
to an objective appraisal 
of his performance thereafter 
in order 
to determine whether 
he continued to hold such a position. 
Coast Delivery 
Service, Inc., 172 NLRB 2268, 2273-74 (1968); M.C.C. of Florida, Inc., 
224 NLRB 1519 (1976). Respondent may well have thought 
that Breeden continued to 
be a "supervisor." I am constrained 
to believe, however, that I must look 
to the change 
in the nature of his duties, his performance 
thereafter, the contrast 
between that performance 
and his prior performance as a supervisor, and the 
contrast between the treatment accorded 
Breeden and the require- 
ments imposed upon 
other acknowledged supervisors, 
all of which quite likely would have 
led Breeden to think that 
his "natural alignment" 
was not with Respondent's management.15 The problem is a close 
and dificult one, in my view. 
A forceful argument 
can be made 
that Respondent never expressly retracted the powers previously 
conferred upon 
Breeden, and, since Breeden continued to be called a 
"supervisor" and to be paid 
at a supervisory rate, Breeden necessarily remained a supervisor 
within the 
meaning of the statute. After careful consideration, 
however, it seems to me that the 
earher analysis n the more sound. 
Accordingly, I conclude that afier February 1973 and as of October 8, 1975, when Breeden joined the sympathy strike, 
he was not a supervisor 
within the intention 
of Section 2(11) of the 
Act. l5 1 +rrM not- that Breeden dws not appear to have exercised a 
great deal of statutory supervisory authority 
even during the time he is 
conceded to have been 
one. It is clearly inferable that, prior to 1973, Breeden had no authority to hire, transfer, 
suspend, lay OK, recall, promote. discharge, 
or reward employees. He very 
likely had authority 
to assign and "responsibly 
B. Atteged Threat; Alleged Discn'rmrm~tion The complaint alleges that on December 26, 1975, Smith violated Section 8(a)(1) of the Act by threatening to 
discontinue Breeden's overscale pay if he continued 
to honor the picket line. It further 
alleges that in February, 
when Breeden and Surine returned to 
work, Respondent violated Section 
8(a)(3) and (1) by discontinuing the 
overscale payments, motivated by their 
refusal to return to 
work during the strike. 
The evidence shows 
that on December 26, after Breeden had been out on strike for 
several months, Smith called him 
at home. Breeden testified that Smith "told me 
that he was calling me up first, 
and said that some of the supervisors 
was coming back to work, and he 
wanted to know if I would come back." After some indecision, 
Breeden called Smith and told him 
that he would not return 
to work. Smith said, "Well, you know you'll lose your pay, 
then, if you don't come 
back." Breeden replied, "Well, I'll just have to 
lose it." Smith testified that when he called Breeden, he told him that he was "calling in all of the 
supervisors, to learn the 
new technology in the composing 
room, and for them to help me, with the other people 
that we have in the composing 
room." When Breeden called him back, according 
to Smith, Breeden said, "I've gotten too old to 
put up with that stuff. I'm not going to put up 
with it now. I'll just come back 
and work as a regular 
printer." Smith testified that he replied, "Well, I will move on, and take the next supervisor 
up in line, and replace you." Smith testified that nothing was said about Breeden losing pay. Choosing between the two versions is no easy undertak- ing. Breeden, who was initially nervous 
on the 
witness stand, appeared to 
be honest, but his memory 
was less 
than impressive. Smith 
was composed (as a composing room foreman should 
be) and seemed sincere, if rather patently a 
loyalist to company and cause. It is difficult for me, in the 
end, to believe that the 
Breeden I saw would 
have volunteered in December to "just come back 
and work as a regular printer" 
and then have given testimony that the 
source of the threat of 
loss of 
premium pay came from 
Smith rather than from his 
own surrender of that perquisite. Having 
to select, I consider Breeden's testimony to be closer 
to the mark. 
I find, accordingly, that on December 26, 1975, Smith threatened Breeden in violation of Section 
8(a)(1). It should be noted, however, 
that the violation 
may be characterized as technical 
in nature, since it is quite possible that, at the time, Smith believed he was addressing one of his 
"supervisors." According to 
Breeden and Surine (both of whom returned to 
work in February), 
the job 
that they performed 
after their return was substantially 
the same as the one 
that they had left in October. Neither 
received overscale pay 
after their resumption 
of their jobs 
in February. Smith attributed their loss of overscale pay to a reorganization of the composing room. Explaining the 
to direct" employees. As Smith's testimony indicated, 
Breeden could not disciplme employees h~mself, but his recommenaatlons probably wert effectwe. As for grievance adjustment, it is not clear that Breeden was authorized to take any 
such action 
on his own. 
 THE WASHINGTON POST COMPANY 497 reorganization, which occnrred during the strike, 
Sniith testified, "First, the early runs 
were shifted completely to cold type, editorial 
as well as advertising. Instead 
of having individual ads to put in a chase, everything 
[on the early 
run] was converted to paper, and a 
total page 
was made up, relieving Ereeden of all those duties of 
getthg individual ads to the forms." 
In testifying that Breeden does not hsve empioyees "who report to him in a fashion similar to that before the strike," Smith 
gave an explana- tion of Breeden's poststrike function: 
"He handles the 
daily cuts that he just taites over and iays on the pages. 
And tihe make-up peopie put the 
curs down."'" What makes the 
matter confusing is Smith's testimony 
that Breeden was repiaced. As set out above, he says that he told Breeden on December 
26 that he would "take the 
next supervisor up in line, 
and replace you." The record does not show that anyone was "taken up" to "replace" Breeden. Smith testified, 
"Mr. Breeden was repiaced. His duties were ~ssigned to the hot 
metal-l mean I'm soq- his duties-t'he make-up supervisor assumed 
his duties, due to the technology changes 
that had been made 
in the strike. . . . The only 
job Mr. Breeaen had 
left after February 16 was the cuts to the 
pages of the dai!y paper. He had no grievances to handle, he had 
no discipline problems; he worked as 
a regular journeyman." It thus 
appears that there 
was no replacement and that the 
major change in Breeden's 
job was an assumption by the 
makeup supervisor of zbstract authority which Smith believed tha: Breeden possessed prior to the strike. 
But the 3eed for such an assumption of authority is belied by Smith's testimony, 
which I believe, that the conversion 
of the extra runs to 
cold type Curing the strike 
made i: cr~fiecessary for employees to be 
zssigiled on extra 
run nights as they had 
been prior to the strike. If there 
are no 
detai!ed employees, there is no necessity 
that anyone "tissume" supervisory authority over them." * I infer that the reason for the 
ioss of prenlium pay was not the technological change as such, 
but more probably a perceived disloyalty on 
Breeden's part. Thought of as a "supervisor," he did not perform 
as a 'hpervisor" should. There was no basic change in Breeden's function 
during the strike. Based on past performance, 
with Smith conced- 
ing that he had previously permitted 
Breeden to ignore the 
onset cf creeping technology, 
while all the "supervisors" 
around him were 
required to keep apace, I feel sure that had Breeden returned to work 
in December: 
he would have 
been permitted 
to resume his former position without 
let or hindiance, without being required to 
learn about the new processes, and with the retention 
of his former "authority" (for whatever that 
was worth). Given Breeden's previously 
condoned adamance about 
relezrning his trade, it 
is a safe assumption that Smith did 
not intend, 
in December, to 
force Ereeden 
ro catch up on several years of moderniza- tion if he had 
returned as requested; it seems much more likely tnat Breeden wouid hive bee2 allowed to simpiy resume his former duties. 
It is the fzct :hat he failed to L6 Smith also testified tha? there was an opere:ional chaoge in the handl~ng of the Herblock political cartoom during the stske which decreased the dr;:ies norma!iy periormed by Ereeden. Tit recoid does not discL;c:l;e time cons~me~-by tKz! 'fcTm<: i~ilc~is,~. anG .tieva.;;: to tt; sue seems remote. " Va evidence was sdducei tc snow when anc iiow the makeup cross the line 
that made the difference. And even 
if Respondent believed Breeden to be a supervisor, a misguided decisi~n in that regard is made at an employer's peril. In my judgment, Ereeden 
was not a 
supervisor within the intendment of 
the Act, 
and a finding of violation, in view of the conclusion 
I have drawn 
as to 
the relationship 
between the loss of 
premium pay 
and the refusal to breach 
the picket line, 
must inexorably follow. The conplaint alleges that the denial of premium 
pay to Surine a!so constituted a separate violation of Section 
8(a)(3) and (I). With respect 
to Surine, there 
is no demonstration in the record that, 
as the complaint 
alleges, Respondent "has failed and refused to pay the overscale 
payments to [Surine] because 
[he] refused to cross the 
picket line 
and return to work during the 
Mailers' strike." 
Surine's loss 
of pay 
was a consequence of, and derivative from, the decision to divest 
Breeden of his entitlement to such pay. Accordingly, 
I conclude that the loss of pay 
suffered by Surine was not a 
separate violation of the Act. 
However, because 
that loss necessarily followed 
from the 
uniawful conduct affecting 
Breeden, it seems appropriate to provide remedial 
relief to Surine. 
:. The Washington Post Company is 
an employer engaged in commerce within the meaning 
of Section 2(2) and (6) of the Act. 
2. Columbia Typographical Union No. 
101, Intema- tional Typographical 
Union of North America, AFL-CIO, and Washington Mailers Union 
No. 29 are labor organiza- 
tions within 
the meaning of Seciton 2(5) of the Act. 
3. By theaterling Elvin Breeden, on or about Decem- ber 26, 
1975, with loss of overscale pay, 
Respondent violated Section 
8(a)(l) of the Act. 4. By depriving Elvin 
Breeden of overscale pay on and 
after February 16, 1976, Respondent violated Section 
8(a)(3) and (1) of the Act. 5. The aforesaid unfair labor practices 
are unfair labor 
practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
6. Respondent has committed 
no unfair labor practices 
alleged in the complaint except 
those set 
out above. 
Having found that Respondent has 
engaged in unfair 
labor practices, 
I shall recommend that it be ordered 
to cease and desist therefrom and 
to take certain affirmative 
sction designed to effectuate the 
policies of the Act. 
Having found 
that Respondent, on or about February 
16: 1976, unlawfully divested Elvin 
Breeden of the overscale pay previously 
paid to him, I shall recommend that Respondent be required to make 
Breeden whole for any loss of earnings 
he may have suffered 
by reason of such discrimination against 
him, with interest as prescribed 
in Isis Ptumbing dc Heating Co., 138 NLRB 716 (1962), and supervisor was formally notified of his new authority and its precise 
nature. And aside 
from Smith's brief explanation of the conversion 
to cold type or. 
the ear!y xns and the change 
in the processing of the 
Herblock cartoon, the rscorG ssares us 211 :'-.-;lc nf Smityi 3ccertinn that there was a ''t~tal reorganization in the composing room, a 
complete change in the work. 
and z change in 
the rezzengement of the supervisors' duties." 
 498 DECISIONS OF NATIONAL LABOR RELATIONS BOARD to reinstate Breeden's entitlement to such pay. Because such unlawful 
conduct resulted 
in a loss of overscale pay 
by Cecil 
Surine, it appears appropriate 
to also require 
that Respondent make Surine 
whole for the 
losses suffered by him, on the same 
terms as described above. 
I shall not recommend 
the entry of a broad 
cease-and- desist order, despite 
my finding that 
Section 8(a)(3) has been abridged. The violations found are marginal 
and minimal; it 
is fair to say 
that they were more the product 
of misunderstanding than 
of malice. Nothing in this record 
implies a predisposition 
on the part of Respondent intentionally to 
impinge upon 
the statutory rights of employees; nothing suggests a cast 
of mind hostile to the unions which represent those 
employees. Accordingly, an order prohibiting Respondent from committing 
like and related violations 
will inspire sufficient caution and should suffice. I shall also recommend 
that the 
customary notices to 
employees be posted. On the basis of the foregoing findings 
of fact, conclusions 
of law, and the entire record 
in this 
proceeding, and pursuant to 
Section lqc) of the Act, I hereby issue the following recommended: ORDER'S Respondent, The Washington Post Company, Washing- 
ton, D.C., its officers, agents, successors, and assigns, shall: 
I. Cease and desist from: 
(a) Threatening employees 
with loss of pay and other privileges for engaging in 
activity protected 
by Section 7 
of the Act. 
(b) Discriminating against 
employees for engaging in activities protected by Section 7 
of the Act. 
(c) In any like or related manner interfering 
with, restraining, or coercing employees in the exercise of 
their rights to self-organization, to form, join, or 
assist labor organizations, to bargain collectively through representa- 
tives of their own choosing, 
to engage in concerted activities for the purpose of collective bargaining or other 
mutual aid or protection, 
or to refrain from any or all such activities. 2. Take the following affirmative action 
which is necessary to effectuate the 
policies of 
the Act: 
(a) Make 
Elvin Breeden and Cecil Surine whole in the manner described in the section 
of this Decision entitled 
"The Remedy," and reinstate their entitlement 
to the overscale payments previously paid to them. (b) Preserve and, upon request, 
make available to the 
Board or its agents, for examination 
and copying, all payroll records, social security payment records, timecards, 
personnel records 
and reports, and all other records 
necessary to analyze the amounts of backpay due under the terms of 
this recommended Order. 
(c) Post 
at its facility in Washington, D.C., copies of the attached notice marked "Appendix."le Copies of said notice, on forms provided 
by the Regional Director 
for Region 5, after being duly 
signed by Responent's represen- tative, shall 
be posted by 
Respondent immediately upon 
receipt thereof, 
and be maintained by it 
for 60 consecutive days thereafter, in conspicuous places, including all places 
where notices 
to employees are customarily posted. Reasonable steps 
shall be taken by Respondent 
to inswe that said notices 
are not altered, defaced, 
or covered by 
any other material. 
(d) Notify the 
Regional Director for 
Region 5, in writing, within 20 days from 
the date of this 
Order, what steps have been taken to comply herewith. 
IT IS FURTHER ORDERED that the allegations in the complaint be dismissed except 
insofar as specific findings of violations based 
on those allegations have 
been made above. -- - - l8 In the 
event no exceptions are filed as provided by Sec. 102.46 of the Rules and Regulations of the National Labor Relations Board, the findings, 
conclusions, and recommended Order herein shall, 
as provided in 
Sec. 102.48 of the Rules and Regulations, be adopted 
by the Board 
and become 
its findin~s, conclusions, and Order and all 
obiections thereto shall 
be deemed waived for all purposes. 
l9 In the cvcnt the 
Board's Order 
is enforced by a Judgement of the United States 
Court of Appeals, the words in the notice reading "Posted 
by Order of the National 
Labor Relations Board" shall read "Posted Punuant to a Judgment of the United States Court 
of Appeals Enforcing an 
Order of the National Labor Relations Board." 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
After a hearing 
at which all parties 
had the opportunity 
to present testimony, 
the National Labor Relations 
Board has found that we violated the National Labor Relations 
Act and has ordered us to post this notice. WE WILL NOT threaten or discriminate against 
any employee in order to 
discourage his support 
of protected concerted activities under 
Section 7 of the National Labor Relations 
Act. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our employees in 
the exercise of their rights 
under Section 7 
of the National Labor Relations Act. WE WILL make Etvin Breeden and Cecil Surine whole for the loss of overscale payments that 
they suffered beginning in February 1976 and W-E WILL reinstate their right 
to receive such payments. 
THE WASHINGTON POST COMPANY 